UNITED STATES DISTRICT COURT
FOR THE
NORTHERN DISTRICT OF NEW YORK

 

DEBORAH LAUFER AFFIRMATION OF
Plaintiff; JUSTIN R. MEYER, ESQ.

-VS-
Civil Action No.: 5:20-cv-00379-BKS-ML

DOVE HESS HOLDINGS, LLC.

Defendant.

 

 

 

Justin R. Meyer, Esq. affirms under penalty of perjury, the following:
1. Irepresent MJ Cayuga, LLC
2. My client is in receipt of a document entitled “Proposed Amended Complaint”, (hereinafter
referred to as the “Proposed Amended Complaint”). A copy of the Proposed Amended
Complaint is attached hereto and made a part hereof as Exhibit A.

3. The Proposed Amended Complaint bears the following caption:

 

UNITED STATES DISTRICT COURT
Northern District Court of New York

Deborah Laufer, Individually,

Plaintiffs,
V. Case No. 5:20-cv-379 (BKS)(ML)

MJ Caygua LLC,

 

 

Defendants(s)

 

4. The case number set forth on the Proposed Amended Complaint is “5:20-cv-379
(BKS)(ML)”

5. The aforesaid case number returns a single case wherein MJ Cayuga, LLC is not named as a
Defendant, rather, “Dove-Hess Holdings, LLC” is the named Defendants.

6. In fact, a search of electronic filings with this Court returns results in which the Plaintiff in
this action is the Plaintiff in a number of other actions with allegations similar to those
included in the Proposed Amended Complaint, yet none of those actions name MJ Cayuga,
LLC as a Defendant.

 
 

 

7.

10.

11.

12.

13.

Dated:

To:

Given the great many actions brought by this Plaintiff, as well as the Courts indication in a
recent Memorandum-Decision and Order dated April 1, 2021 that, “Plaintiffhas filed against
hundreds of Defendants not only in New York, but across the country...”, my client and I
were concerned that the case number set forth on the Proposed Amended Complaint was an
error by Counsel for the Plaintiff and/or that the search of the Court’s electronic filing
system was somehow improper or incomplete.

Accordingly, I contacted Plaintiffs counsel first by telephone and subsequently by email to
request an explanation for the inclusion of MJ Cayuga, LLC as a Defendant in the Proposed
Amended Complaint.

The email exchange is attached hereto and made a part hereof as Exhibit B.

The said email exchange, in relevant part, includes a question from your Affirmant, “Do I
understand correctly that there is not now an action pending against MJ Cayuga in which a
Complaint has been served or an answer otherwise due?”

The said email exchange includes a response by Plaintiffs Counsel, “Your understanding is
correct.”

Accordingly, no answer or responsive pleading is submitted on behalf of MJ Cayuga with
respect to the Proposed Amended Complaint.

With respect to a Complaint or other action by the Plaintiff or Plaintiff's counsel which
names MJ Cayuga, LLC as a party, MJ Cayuga and your Affirmant are unaware of the same,
and if such an action exists, it is the intention of MJ Cayuga, LLC to respond to allegations
or otherwise appear in such action and assert any and all rights which it may have.

Plattsburgh, New York
April 21, 2021

Stafford, Owens, Piller, Murnane,
Kelleher & Trombley, PLLC

By: s/Justin R. Meyer

Justin R. Meyer, Esq.

Bar Roll No. 514351

Telephone: (518)561-4400

Email: jmeveri@staffordowens.com

Peter Sverd, Esq.

Law Offices of Peter Sverd, PLLC
225 Broadway, Suite 613

New York, New York 10007

 
